Case 2:21-cv-00067-Z Document 46 Filed 06/02/21 Page1of1i PagelD 982

 

U.S. DISTRICT COURT

IN THE UNITED STATES DISTRICT COURT ER TLED OF TEXAS

FOR THE NORTHERN DISTRICT OF TEXAS

 

 

 

 

 

 

 

AMARILLO DIVISION JUN - 2 2021
CLERK, U.S. DISTRICT COURT
THE STATE OF TEXAS, et al, § By
§ L JZ uty
Plaintiffs, §
§
v. § 2:21-CV-067-Z
§
JOSEPH R. BIDEN, JR. et al, §
§
Defendants. §
ORDER

On June 1, 2021, the Department of Homeland Security published a memo titled
“Termination of the Migrant Protection Protocols Program.” In that memo, Secretary Mayorkas
rescinded the January 20, 2021 memo titled “Suspension of Enrollment in the Migrant Protection
Protocols Programs,” which was the focus of this lawsuit.

Accordingly, the parties are ORDERED to file a joint status update on the effect of the
June 1 memo on the disposition of this case. If the parties cannot agree on the effect, they shall
state their positions on how this case shall move forward in separate sections of the status update.
The update is due Friday, June 4, 2021. No other previously scheduled deadlines are affected by
this order.

SO ORDERED.

June F, 2021.

 

MAJTHEW J. KACSMARYK
TED STATES DISTRICT JUDGE

 
